THE COURT.
[1] This is a proceeding in mandate similar in all essential particulars to the preceding cases of Harris v. Municipal Courtet al. (L.A. No. 11787), ante, p. 55 [285 P. 699], and Gutterman
v. Municipal Court et al. (L.A. No. 11605), ante, p. 65 [295 P. 703], this day *Page 781 
decided. The complaint against the petitioner for usury, a misdemeanor, was filed in the respondent court on September 23, 1927, and the warrant was served on April 18, 1929, and nothing was done by the prosecution in the meantime to bring the case on for trial. Proceedings similar to those in the other cases were taken in the respondent court to bring about a dismissal of the action with like result. On the authority of those cases the peremptory writ of mandamus is ordered issued as prayed.